DETAILED ACTION
Introduction
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 09/30/2020 and 01/11/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretations
3.	 The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
 	As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
 	Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
 	Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
 	Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder “unit” that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Such claim limitation(s) is/are: 

 	a focus information acquiring unit configured to acquire focus information representing a focus in the input information; 
 	a user profile storing unit configured to store profile information of the user and date and time information on a date and time at which the profile information is registered in association with each other; 
 	a profile information acquiring unit configured to acquire the profile information in accordance with a priority level determined on the basis of the date and time information from the profile information corresponding to the focus information stored in the user profile storing unit; and 
 	a speech generating unit configured to generate speech information corresponding to the profile information.” as recited in Claim 1. 
“The dialogue device according to claim 1, further comprising a category determining unit configured to determine a category of the focus information in the input information,” as recited in Claim 2. 
Claims 3-6 further limitations of “the profile information acquiring unit”, “the speech generating unit”, “the profile information acquiring unit”. 
	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: a processor executing each portion of software code to structurally act as each of the “unit” in the claim inventions as noted in paragraph [0092 and 0094] of the originally filed specification. Paragraph [0092] discloses “The dialogue device 100 described above, physically, may be configured as a computer device including a processor 1001.” Paragraph [0094] discloses “Each function of the dialogue device 100 is realized as the processor 1001 performs an arithmetic operation by causing predetermined software (a program) to be read onto hardware such as the processor 1001, the memory 1002, and the like and controls communication using the communication device 1004 and data reading and/or data writing using the memory 1002 and the storage 1003.” Thus, each of the units in Claims 1-6 is interpreted as the computer processor. 
 	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-6 are rejected under 35 U.S.C.103 as being unpatentable over Dotan-Cohen et al. (US 2017/0140041 A1) in view of Blanksteen et al. (US 2014/0172953 A1.) 

	A dialogue device comprising: 
 	an input information acquiring unit configured to acquire input information from a user (Dotan-Cohen et al. [0035] some functions may be carried out by a processor, [0166] The I/O components 920 may provide a natural user interface (NUI) that processes air gestures, voice, or other physiological inputs generated by a user); 
 	a focus information acquiring unit configured to acquire focus information representing a focus in the input information (Dotan-Cohen [0033] in addition to determining a particular website that the user visited at a certain time, such as visiting CNN.com over lunch, the category of the website may be determined, such as a news-related website, [0085] behavior features similarity may be determined to identify sets of historical user actions having a particular behavior feature in common with a current or recent user action. For example, if a recent user action includes visiting a news-related website, then determining behavior features similarity would comprise identifying those historical user actions that would comprise identifying those historical user actions that have features indicating the user visited a news-related website); 
 	a user profile storing unit configured to store profile information of the user and date and time information on a date and time at which the profile information is registered in association with each other (Dotan-Cohen et al. [0008] User actions or “activity events”, such as visiting a website, launching an application, or other actions similar to those described herein, may be detected and logged with associated contextual data; for example, by logging the observed user action with a timestamp, location stamp, and/or associating the activity event with other available contextual information. From the logged user activity, historical user activity information may be determined and provided to an inference engine, [0022] activity patterns based on time (e.g., the user browse his bank’s website near the beginning of each month to check his account balance), [0025] The received user data may be monitored and information about the user activity may be stored in a user profile, such as user profile 240 of Fig. 2, [0027] Detected user actions or “activity events”, which may include actions such as websites visited, application launched...by logging the observed user actin with a corresponding timestamp...The user activity logs, including corresponding contextual information, may be stored in a user profile associated with the user, such as user profile 240, [0048] the user data and/or information about the user activity determined from the user data is stored in a user profile, [0060] time, day, and/or date, which may be represented as a timestamp associated with the activity); 
 	a profile information acquiring unit configured to acquire the profile information in accordance with a priority level determined on the basis of the date and time information from the profile information corresponding to the focus information stored in the user profile storing unit (Dotan-Cohen et al. [0085] a pattern-based predictor 267 uses features similarity identifier 264 to determines feature or patterns in common between historical user activities and a recent user activity. For example, similarity of periodic features may be determined, from among the set of historical user actions, from those historical actions having a periodic feature in common with a current or recent user action. Thus, for example, if a recent user action happened on a Monday, on the first day of the month, on an even week, or on a week day, then determining periodic features similarity would comprise identifying those historical user actions that have features  indicating the user action happened on a Monday, those historical user actions having features corresponding to first day of the month (any first day, not just Monday), or happening on an even week, or a week day, [0142] At step 650, select the user intent that is most consistent with the probably future activity. Embodiments of step 650 determine the user intension, from the set of possible user intents determined in step 620, that is most consistent with the probably future activity. In particular, consistency may be determined by conducting an analysis to determine whether carrying out an operation according to each intention in the set of intents will result in activity having activity features in common with the activity pattern accessed in step 630. For example, suppose a user has a habit of browsing calling family members while driving home from work, the user has a brother and several friends named Pat, and issues a voice command to “call Pat.” The context indicates that the user is driving, has just left his office, and it is the end of the workday. Accordingly, the set of intents includes call an intention to call each of user’s contacts named Pat. But only one of these intentions-calling the brother, is consistent with the user’s activity pattern of calling family members while driving home from work. Therefore, this intention would be selected. In this way, disambiguation is performed, [0143] the set of possible user intentions may be ranked according to likelihood of being the correct user intention. The highest ranked intention then may be selected in step 650 and used in step 660, [0144] continuing the example described in step 650, the activity comprises calling the user’s brother Pat, [0034] acoustic information corresponding to a user’s speech, such as a spoken command, query, question, or other user interactions with a user device...may be received and interpreted based on the historical user activity pattern, [0101] the improved ASR service may determine that the user likely said “CNN.com” and not CMN.com or CMM.com because CMN.com and CMM.com are not news-related websites; CNN.com is a new-related website; and navigating to CNN.com near 12: 00 PM is consistent with the user activity pattern of browsing news-related websites over lunch); and 
	Dotan-Cohen et al. fail to explicitly teach

	However, Blanksteen et al. teach
 	a speech generating unit configured to generate speech information corresponding to the profile information (Blanksteen et al. [0028] Local program modules 212 are shown stored in the media 206 for execution by the processor(s) 204, [0028] the user 104 speaks a wake word to alert the device 120(1) and then verbally gives the request, “Remind me to take out the garbage tomorrow morning” as indicated by the dialog bubble 213, [0031] the task handler 220 may consult other indicia to better understand what “tomorrow morning” might mean for this particular user 104. One of the applications 224 may be a calendar that shows the user has a meeting at the office at 7:30 AM, and hence is expected to leave the house 102 by 7:00 AM. Accordingly, the task handler 220 may narrow the range of possible times to before 7:00 AM. The task handler 220 may further request activity history from a user profile application (another of the application 224) to determine whether the user has a normal morning activity. Suppose, for example, that the user has shown a pattern of arising by 6:00 AM and having breakfast around 6:30 AM. From these additional indicia, the task handler 220 may decide an appropriate time to deliver the reminder to be around 6:30 AM on the next day. Separately, the task handler 220 may further deduce that the user is likely to be in the kitchen at 6:30 AM the next day. From this analysis, the task handler 220 sets a task for this request. In this example, a task is defined to deliver a reminder message at 6:30 AM on the next day to a target user 104 via an endpoint device proximal to the kitchen 118. That is, the task might be structured as including data items of content, date /time, user identity, default endpoint device, and default location. Once the request is understood and a task is properly defined, the cloud services 130 may return a confirmation to the user to be played by the first device 120(1) that received the request while the user is still present. For instance, in response to the request for a reminder 213, the cloud services 130 might send a confirmation to be played by the bedroom device 120(1), such as a statement "Okay Scott, I'll remind you", as shown by dialog bubble 215. In this manner, the user experience is one of a conversation with a computing system. The user casually makes a request and the system responds in conversation. The statement may optionally include language such as "tomorrow at 6:30 am in the kitchen" to provide confirmation of the intent and an opportunity for the user to correct the system's understanding and plan.)
 For instance, in response to the request for a reminder 213, the cloud services 130 might send a confirmation to be played by the bedroom device 120(1), such as a statement "Okay Scott, I'll remind you", as shown by dialog bubble 215. In this manner, the user experience is one of a conversation with a computing system. The user casually makes a request and the system responds in conversation. The statement may optionally include language such as "tomorrow at 6:30 am in the kitchen" to provide confirmation of the intent and an opportunity for the user to correct the system's understanding and plan.)

 	With respect to Claim 2, Dotan-Cohen et al. in view of Blanksteen et al teach 
 	further comprising a category determining unit configured to determine a category of the focus information in the input information (Dotan-Cohen [0033] in addition to determining a particular website that the user visited at a certain time, such as visiting CNN.com over lunch, the category of the website may be determined, such as a news-related website. Similarly, the semantic analysis may category the activity as being associated with work or home, based on the characteristics of the activity), 
 	wherein the profile information acquiring unit changes the priority level of the date and time information on the basis of which the profile information is acquired in accordance with the category and acquires the profile information in accordance with the priority level (Dotan-Cohen [0033] in addition to determining a particular website that the user visited at a certain time, such as visiting CNN.com over lunch, the category of the website may be determined, such as a news-related website, [0085] a pattern-based predictor 267 uses features behavior features similarity may be determined to identify sets of historical user actions having a particular behavior feature in common with a current or recent user action. For example, if a recent user action includes visiting a news-related website, then determining behavior features similarity would comprise identifying those historical user actions that would comprise identifying those historical user actions that have features indicating the user visited a news-related website.)

 	With respect to Claim 3, Dotan-Cohen et al. in view of Blanksteen et al teach 
 	wherein the speech generating unit generates speech information including time concept information based on the date and time information on the date and time at which the acquired profile information was registered (Blanksteen et al. [0031] the task handler 220 may consult other indicia to better understand what “tomorrow morning” might mean for this particular user 104. One of the applications 224 may be a calendar that shows the user has a meeting at the office at 7:30 AM, and hence is expected to leave the house 102 by 7:00 AM. Accordingly, the task handler 220 may narrow the range of possible times to before 7:00 AM. The task handler 220 may further request activity history from a user profile application (another of the application 224) to determine whether the user has a normal morning activity. Suppose, for example, that the user has shown a pattern of arising by 6:00 AM and having breakfast around 6:30 AM. From these additional indicia, the task handler 220 may decide an appropriate time to deliver the reminder to be around 6:30 AM on the next day. Separately, the task handler 220 may further deduce that the user is likely to be in the kitchen at 6:30 AM the next day. From this analysis, the task handler 220 sets a task for this request. In this example, a task is defined to deliver a reminder message at 6:30 AM on the next day to a target user 104 via an endpoint device proximal to the kitchen 118. That is, the task might be structured as including data items of content, date /time, user identity, default endpoint device, and default location. Once the request is understood and a task is properly defined, the cloud services 130 may return a confirmation to the user to be played by the first device 120(1) that received the request while the user is still present. For instance, in response to the request for a reminder 213, the cloud services 130 might send a confirmation to be played by the bedroom device 120(1), such as a statement "Okay Scott, I'll remind you", as shown by dialog bubble 215. In this manner, the user experience is one of a conversation with a computing system. The user casually makes a request and the system responds in conversation. The statement may optionally include language such as "tomorrow at 6:30 am in the kitchen" to provide confirmation of the intent and an opportunity for the user to correct the system's understanding and plan.)

Claim 4, Dotan-Cohen et al. in view of Blanksteen et al teach
 	wherein the profile information acquiring unit acquires the profile information on the basis of an upper limit value or a lower limit value of the date and time information set in advance when the profile information is acquired on the basis of the date and time information (Blanksteen et al. [0031] the task handler 220 may consult other indicia to better understand what “tomorrow morning” might mean for this particular user 104. One of the applications 224 may be a calendar that shows the user has a meeting at the office at 7:30 AM, and hence is expected to leave the house 102 by 7:00 AM. Accordingly, the task handler 220 may narrow the range of possible times to before 7:00 AM. The task handler 220 may further request activity history from a user profile application (another of the application 224) to determine whether the user has a normal morning activity. Suppose, for example, that the user has shown a pattern of arising by 6:00 AM and having breakfast around 6:30 AM. From these additional indicia, the task handler 220 may decide an appropriate time to deliver the reminder to be around 6:30 AM on the next day. Separately, the task handler 220 may further deduce that the user is likely to be in the kitchen at 6:30 AM the next day. From this analysis, the task handler 220 sets a task for this request. In this example, a task is defined to deliver a reminder message at 6:30 AM on the next day to a target user 104 via an endpoint device proximal to the kitchen 118. That is, the task might be structured as including data items of content, date /time, user identity, default endpoint device, and default location. Once the request is understood and a task is properly defined, the cloud services 130 may return a confirmation to the user to be played by the first device 120(1) that received the request while the user is still present. For instance, in response to the request for a reminder 213, the cloud services 130 might send a confirmation to be played by the bedroom device 120(1), such as a statement "Okay Scott, I'll remind you", as shown by dialog bubble 215. In this manner, the user experience is one of a conversation with a computing system. The user casually makes a request and the system responds in conversation. The statement may optionally include language such as "tomorrow at 6:30 am in the kitchen" to provide confirmation of the intent and an opportunity for the user to correct the system's understanding and plan. This limitation is interpreted in light of paragraph [0052] of the specification. Paragraph [0052] of the specification discloses “In Fig. 5 (c), in a case in which a difference between the current date and time and the registration date is larger than 25 days and smaller than 35 days, conversation into an expression “one month ago” is perform. The 

 	With respect to Claim 5, Dotan-Cohen et al. in view of Blanksteen et al teach
 	wherein the profile information acquiring unit acquires the profile information of a time frame, a time period, or a season that is the same as the date and time at which the input information was acquired using information representing a time frame, a time period, or a season as the date and time information (Dotan-Cohen et al. [0085] a pattern-based predictor 267 uses features similarity identifier 264 to determines feature or patterns in common between historical user activities and a recent user activity. For example, similarity of periodic features may be determined, from among the set of historical user actions, from those historical actions having a periodic feature in common with a current or recent user action. Thus, for example, if a recent user action happened on a Monday, on the first day of the month, on an even week, or on a week day, then determining periodic features similarity would comprise identifying those historical user actions that have features  indicating the user action happened on a Monday, those historical user actions having features corresponding to first day of the month (any first day, not just Monday), or happening on an even week, or a week day.)

 	With respect to Claim 6, Dotan-Cohen et al. in view of Blanksteen et al teach
 	wherein the speech generating unit generates speech information including time concept information based on the date and time information on the date and time at which the acquired profile information was registered (Blanksteen et al. [0031] the task handler 220 may consult other indicia to better understand what “tomorrow morning” might mean for this particular user 104. One of the applications 224 may be a calendar that shows the user has a meeting at the office at 7:30 AM, and hence is expected to leave the house 102 by 7:00 AM. Accordingly, the task handler 220 may narrow the range of possible times to before 7:00 AM. The task handler 220 may further request activity history from a user profile application (another of the application 224) to determine whether the user has a normal morning activity. Suppose, for example, that the user has shown a pattern of arising by 6:00 AM and having breakfast around 6:30 AM. From these additional indicia, the task handler 220 may decide an appropriate time to deliver the reminder to be around 6:30 AM on the next day. Separately, the task handler 220 may further deduce that the user is likely to be in the kitchen at 6:30 AM the next day. From this analysis, the task handler 220 sets a task for this request. In this example, a task is defined to deliver a reminder message at 6:30 AM on the next day to a target user 104 via an endpoint device proximal to the kitchen 118. That is, the task might be structured as including data items of content, date /time, user identity, default endpoint device, and default location. Once the request is understood and a task is properly defined, the cloud services 130 may return a confirmation to the user to be played by the first device 120(1) that received the request while the user is still present. For instance, in response to the request for a reminder 213, the cloud services 130 might send a confirmation to be played by the bedroom device 120(1), such as a statement "Okay Scott, I'll remind you", as shown by dialog bubble 215. In this manner, the user experience is one of a conversation with a computing system. The user casually makes a request and the system responds in conversation. The statement may optionally include language such as "tomorrow at 6:30 am in the kitchen" to provide confirmation of the intent and an opportunity for the user to correct the system's understanding and plan.)


Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See PTO-892.
a.	Gruber et al. (US 2012/0265528 A1.) In this reference, Gruber et al. disclose a method/a system for disambiguating the command based on the event context. 
b.	Cristo et al. (US 2007/0038436 A1.) In this reference, Cristo et al. disclose a method/a system for selecting a answer for an user’s question based on the history of the user’ interaction the user preferences. 
c. 	Hebert (US 2016/0098393 A1.) In this reference, Hebert disclose a method/a system for interpreting a search query based on the user preferences. 

8.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUYKHANH LE whose telephone number is (571)272-6429. The examiner can normally be reached Mon-Fri: 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew C. Flanders can be reached on 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THUYKHANH LE/Primary Examiner, Art Unit 2655